Citation Nr: 0009095	
Decision Date: 04/05/00    Archive Date: 04/11/00

DOCKET NO.  95-29 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to an increased rating for chronic 
lumbosacral strain with arthritis, currently rated as 10 
percent disabling.

3.  Entitlement to an increased rating for chondromalacia of 
the left knee, currently rated as 10 percent disabling.

4.  Entitlement to an increased rating for chondromalacia of 
the right knee, currently rated as 10 percent disabling.

5.  Entitlement to an increased (compensable) rating for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Terence D. Harrigan, Counsel


INTRODUCTION

The veteran had active military service from October 1988 to 
April 1993.

This case came before the Board of Veterans' Appeals (Board) 
on appeal from the September 1994 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio, which denied, inter alia, the claims currently on 
appeal.

The Board remanded the case in October 1997.  The purpose of 
the remand having been accomplished (except as noted in the 
remand section below) in accordance with Stegall v. West, 11 
Vet.App. 268 (1998), the case is now before the Board for 
further appellate review.  The examination and opinion by an 
otolaryngologist ordered in that remand was for the purpose 
of evaluating the veteran's claim for service connection for 
a right ear hearing loss and for a compensable rating for 
tinnitus.  Since those claims were granted by the RO when the 
matter was remanded, conducting an additional examination and 
obtaining a medical opinion became unnecessary.

The issue of entitlement to service connection for 
hypertension was originally included as part of the veteran's 
appeal.  That issue was withdrawn by the veteran at his 
hearing in June 1997 and is no longer a part of the appeal.  
When the RO granted service connection for tinnitus, a 10 
percent rating was assigned.  The RO advised the veteran that 
10 percent is the maximum schedular rating provided for 
tinnitus and that it considered that action a full grant of 
the benefits sought on appeal with regard to that issue.  As 
the veteran has not contested the assigned evaluation or the 
effective date, no issue involving tinnitus is currently in 
appellate status.  The issue of entitlement to a compensable 
rating for a left ear hearing loss is now changed to 
entitlement to a compensable rating for a bilateral hearing 
loss.


FINDINGS OF FACT

1.  No chronic headache disorder was shown in service, and 
there is no competent evidence of a nexus between headaches 
noted at separation from service, and any headaches shown 
post service.

2.  The veteran has lumbosacral strain with arthritis of the 
lumbar spine manifested by slight limitation of motion and 
subjective complaints of pain aggravated by repetitive 
bending or lifting.  

3.  Chondromalacia of the patella of each knee is manifested 
by tenderness, crepitation and slight limitation of motion; 
however, there is no effusion, instability, locking or giving 
away of either knee.

4.  The veteran's bilateral hearing acuity is at level II.


CONCLUSIONS OF LAW

1. The claim for service connection for headaches is not well 
grounded.
38 U.S.C.A. § 5107(a) (West 1991).

2.  The criteria for a rating in excess of 10 percent for 
lumbosacral strain with arthritis have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.71a, Diagnostic 
Code (Code) 5010-5292 (1999).

3.  The criteria for a rating in excess of 10 percent each 
for chondromalacia patella of the left and right knee are not 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.40, 
4.45, 4.59, 4.71a, Code 5257 (1999).

4.  The criteria for a compensable evaluation for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. § 4.85, Diagnostic Code 6100-6110 
(1998); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for Headaches

At the time of his separation examination in April 1993, the 
veteran complained of frequent or severe headaches.  The 
examiner described the headaches as migraine type and noted 
that the veteran felt that they were due to stress.  The 
veteran testified at a hearing before the undersigned Member 
of the Board in June 1997.  He then stated that he began 
having headaches during service about a year before he was 
discharged.  He described the headaches as consisting of 
throbbing pain and pressure on his eyes.  He reported that he 
had headaches daily and that they lasted for an hour to a day 
or two and that he was occasionally incapacitated for a day 
as a result.  He described post-service treatment (including 
a CAT scan) at a hospital at Bellefontaine, Ohio.  He visited 
the hospital emergency room on three occasions and saw the 
same doctor each time.  He was told he had cluster headaches.  
He stated that the headaches were sometimes associated with 
nausea, vomiting and dizziness.  On VA neurological 
examination in July 1994 a diagnosis of migraine vascular 
headaches was reported.

In its October 1997 remand of this case, the Board instructed 
the RO to obtain the names and addresses of all medical care 
providers who had treated the veteran for headaches since 
April 1993 and to obtain records of such treatment.  In a 
November 1997 letter, the RO asked the veteran to provide 
additional information concerning all health care providers 
who had treated him for his claimed disorders since April 
1993 (the request was not specifically limited to headaches).  
However, the veteran did not respond to that request.  
Furthermore, the only medical records received in response to 
a request for additional medical records were copies of 
enlistment and separation examination reports, already of 
record.

The law provides that a veteran is entitled to service 
connection for diseases or injuries incurred in or aggravated 
while in service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303 (1999).  In reviewing a claim for service 
connection, however, the initial question is whether the 
claim is well grounded.  The veteran has "the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded."  
38 U.S.C.A. § 5107(a); Robinette v. Brown, 8 Vet. App. 69, 73 
(1995).  A well grounded claim is "a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of § [5107]."  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1991).  

In order for a claim for service connection to be well-
grounded, there must be competent evidence (lay or medical, 
as appropriate) of:  (1) a current disability; (2) an in-
service injury or disease; and (3) a nexus between the 
current disability and the in-service injury or disease.  
Epps v. Gober, 126 F.3d 1464, 1468 (1997); see also Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).

Alternatively, a claim may be established as well grounded 
under 38 C.F.R. § 3.303.  The chronicity provision of 
38 C.F.R. § 3.303(b) is applicable where evidence, regardless 
of its date, shows that a veteran had a chronic condition in 
service or during an applicable presumption period and still 
has such condition.  Such evidence must be medical unless it 
relates to a condition as to which, under the case law of the 
United States Court of Appeals for Veterans Claims (formerly, 
the United States Court of Veterans Appeals) (Court), lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded or reopened on 
the basis of 38 C.F.R. § 3.303(b) if the condition is 
observed during service or any applicable presumption period, 
continuity of symptomatology is demonstrated thereafter, and 
competent evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 498 
(1997).  

In this case, migraine headaches, thought to be related to 
stress, were diagnosed at the veteran's separation from 
service.  However, no chronic headache disorder was shown in 
service.  While the veteran now asserts that he began 
experiencing headaches a year prior to his separation, the 
objective evidence does not support his assertions of a 
chronic disorder.  Post-service evidence also includes a 
diagnosis of migraine vascular headaches, rendered in July 
1994, more than a year after the veteran.  Significantly, 
however, there is no competent medical evidence of a nexus 
between the headaches shown at service separation and those 
diagnosed after discharge from service.  

The Board does not doubt the sincerity of the veteran's 
believe that he currently has a chronic headache disorder 
that was first manifested in service, and he certainly is 
competent to testify that he has experienced continuing 
symptoms (headaches) since service.  However, competent 
(i.e., medical evidence of a nexus between those symptoms and 
disability shown in service is still required.  See Heuer v. 
Brown, 7 Vet. App. 379, 386 (1995).  As a lay person without 
the appropriate medical training and expertise, the veteran 
is not competent to provide an opinion on a medical matter, 
such as diagnosis or etiology of a disability.  See Zang v. 
Brown, 8 Vet. App. 246 (1995); Godfrey v. Brown, 7 Vet. App. 
398 (1995); Espiritu v. Derwinski, 2 Vet. App. 494, 494-5 
(1992).  Without competent evidence to support the claim, the 
veteran's claim for service connection is not well grounded 
under either the Caluza or Savage tests.  The Board 
emphasizes that evidence, and not just allegations, must 
support a well-grounded claim.  Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992).  

Since the veteran has not satisfied his initial burden of 
submitting evidence sufficient to show that his claim for 
service connection for bilateral hearing loss is well 
grounded, VA is under no "duty to assist" him in developing 
the evidence pertinent to his claim.  See Epps v. Gober, 126 
F.3d 1464, 1468 (1997).  Moreover, the Board is aware of no 
circumstances in this case that would put VA on notice that 
any additional relevant evidence may exist that, if obtained, 
would make his claim well grounded.  See McKnight v. Gober, 
131 F.3d 1483, 1485 (Fed. Cir. 1997). 

Althogh the RO did not specifically deny the claim as not 
well grounded, there is no prejudice to the Board denying the 
claim on this basis.  See Meyer v. Brown, 9 Vet. App. 425, 
432 (1996) (there is no prejudice to the veteran solely from 
the omission of the well-grounded analysis).  Moreover, the 
RO furnished to the veteran the legal requirement of 
submitting a well-grounded claim in the January 1998 
supplemental statement of the case (SSOC).  Furthermore, the 
Board finds that the VA has met its duty to inform him of the 
evidence necessary to support his claim.  See 38 U.S.C.A. 
§ 5103(a) (West 1991); Robinette v. Brown, 8 Vet. App. 69, 
77078 (1995).

II. Increased Ratings

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4.  When a question arises as to 
which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7 (1995).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (1995).  The veteran's 
entire history is reviewed when making disability 
evaluations.  See generally 38 C.F.R. 4.1 (1995); Schafrath 
v. Derwinski, 1 Vet. App. 589 (1995).  However, the current 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

A.  Lumbar spine

On separation examination the veteran complained of low back 
pain.  On VA examination in July 1994 he reported that he 
injured his back lifting weights in 1991.  He complained of 
intermittent pain in the back after lying on his abdomen too 
long or sitting in one position too long.  Examination 
revealed that his gait was normal and he could walk on his 
heels and toes without difficulty and squat fully.  There 
were no spasms of the paravertebral muscles of the lumbar 
area.  There was no tenderness elicited in the lumbar area.  
There were no postural abnormalities or fixed deformities.  
The back musculature was within normal limits.  Range of 
motion of the lumbosacral spine was to 95 degrees forward 
flexion, 35 degrees backward extension, 40 degrees lateral 
flexion bilaterally and 35 degrees rotation bilaterally.  
There was no objective evidence of pain on motion.  
Neurological examination did not reveal any abnormality.  X-
rays of the lumbosacral spine revealed a pedicle defect of L5 
with minimal spondylolisthesis of L5 on S1.  There were 
early, very minimal arthritic changes of the lumbar spine, 
particularly involving L2.  Disc spaces were otherwise 
preserved.  There was spina bifida of L5.  The impression was 
spondylolisthesis and spina bifida of L5 and minimal 
arthritis of the upper lumbar spine.

The veteran testified at a hearing before the undersigned 
Member of the Board at the RO in June 1997.  He stated that 
his back pain caused difficulty in bending forward and in 
bending side to side.  He related that the pain occasionally 
went into the back of his upper thighs.  

On VA examination in December 1996 the veteran complained of 
back pain with spasms in the back and aching, pain and 
tenderness across the lumbar spine.  He reported that at 
times he had some leg pain, but no paresthesias.  He 
indicated that heavy use with repetitive bending or lifting 
activity aggravated his back pain.  Examination revealed that 
he could ambulate without difficulty and could rise on his 
heels and toes.  He could only partially squat because of his 
knees.  There was no increased kyphosis or scoliosis.  There 
was no lumbosacral tenderness or soreness.  There was no 
muscle spasm.  Forward flexion was to 70 degrees.  Extension, 
bending and rotation were to 30 degrees in either direction.  
There was no neurological involvement.  The diagnosis was 
chronic lumbosacral strain with arthritis.

Arthritis due to trauma established by X-ray findings is 
rated based on limitation of motion of the affected part 
under the appropriate diagnostic codes for the specific joint 
or joints involved (here, Code 5292).  When the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes a 10 
percent rating is for application for each major joint or 
group of minor joints affected by limitation of motion, to be 
combined, not added under Diagnostic Code 5003.  38 C.F.R. § 
4.71a, Code 5010 (1999).  A 10 percent rating is provided for 
slight limitation of the lumbar spine.  A 20 percent rating 
is provided where there is moderate limitation of motion of 
the lumbar spine.  A 40 percent rating is provided where 
there is severe limitation of motion of the lumbar spine.  38 
C.F.R. § 4.71a, Code 5292 (1999).  Additionally, a 10 percent 
rating is provided for lumbosacral strain where there is 
characteristic pain on motion.  A 20 percent rating is 
provided where there is muscle spasm on extreme forward 
bending and loss of lateral spine motion.  A 40 percent 
rating is provided where symptoms are severe with listing of 
the whole spine to the opposite side, positive Goldthwait's 
sign, marked limitation of forward bending in the standing 
position, loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.  
38 C.F.R. § 4.71a, Code 5295 (1999).

The symptoms of the veteran's low back disorder include 
complaints of pain aggravated by repetitive bending or 
lifting and slight limitation of motion.  There is x-ray 
evidence of arthritic changes in the lumbar spine.  In view 
of those symptoms, the Board concludes that the veteran's low 
back disability is appropriately rated as 10 percent 
disabling.  The medical evidence does not show more than 
slight limitation of motion and there is no medical evidence 
of muscle spasm in the lumbar area or unilateral loss of 
lateral motion spine motion in a standing position.  
Additionally, the medical evidence does not show any 
objective manifestations of present functional impairment 
over and above the slight limitation of motion of the lumbar 
spine already considered.  Accordingly, there is no basis for 
assigning a rating in excess of 10 percent for disability of 
the lumbosacral spine in this case.  38 C.F.R. §§ 4.40, 4.45, 
4.59 (1999); DeLuca v. Brown, 8 Vet. App. 202 (1995). 

B.  Knees

Service medical records reveal that in December 1988, the 
veteran complained of left knee pain.  The assessment was 
left knee strain.  In August 1991 the veteran was seen for a 
medial collateral ligament tear and possible medial meniscus 
tear of the right knee.  There was tenderness with valgus 
stress and over the medial collateral ligament.  There was no 
effusion.  He was treated with a knee brace and physical 
therapy.  In October 1991 it was noted that he had quadriceps 
atrophy and crepitus on motion.  There was no joint line 
tenderness.  In March 1992 it was reported that he had old 
Osgood Slatter's disease and a medial collateral ligament 
tear.  

On VA examination in July 1994 the veteran complained of 
constant pain in both knees, especially on going up or down 
stairs or on prolonged walking or sitting.  Examination 
revealed that there was no warmth or swelling of either knee.  
There was crepitus with flexion or extension bilaterally.  
There was tenderness over the patella with flexion or 
extension against resistance bilaterally.  There was no 
muscle atrophy.  Drawer sign and McMurray sign were negative 
bilaterally.  Grind test was positive bilaterally.  There was 
no lateral instability.  Range of motion of the knees was 
from 0 degrees to 140 degrees bilaterally.  X-rays revealed 
no evidence of bone or joint pathology.  Diagnoses were 
residuals of injuries to the knees and chondromalacia of both 
knees.

During his June 1997 hearing, the veteran stated that he had 
braces for his knees that were given to him in the service.  
He stated that he had pain and occasional swelling in his 
knees.  He related that when his legs swelled he wore the 
braces to limit the motion of his knees until the swelling 
went down.

On VA examination in December 1996, the veteran complained of 
aching, pain, soreness and tenderness of both knees.  He 
reported that going up and down steps hurt a lot.  He 
indicated that there was a lot of crepitation and pain with 
motion of the knees.  He reported occasional swelling, but no 
locking or giving way.  He stated that at times he wore 
braces.  Examination revealed that he had problems squatting.  
He had anterior knee pain and a lot of patellofemoral pain 
and crepitation with motion.  There was no true joint line 
pain or effusion.  Range of motion of the knees was from 0 
degrees to 135 degrees.  No instability was identified.  The 
diagnosis was chondromalacia of the patellae, bilaterally.

A knee disability may be rated based on limitation of motion 
with a zero percent rating provided where flexion of the leg 
is limited to no less than 60 degrees or extension of the leg 
is limited to no more than 5 degrees.  A 10 percent rating is 
provided where flexion of the leg is limited to 45 degrees or 
extension of the leg is limited to 10 degrees.  38 C.F.R. 
§ 4.71a, Codes 5260, 5261 (1999).  Additionally, a 10 percent 
rating is provided for other impairment of the knee with 
recurrent subluxation or lateral instability productive of 
slight knee impairment.  A 20 percent rating is provided 
where there is moderate impairment of the knee and a 30 
percent rating is provided where impairment of the knee is 
severe.  38 C.F.R. § 4.71a, Code 5257.  A 20 percent rating 
is also provided for dislocated semilunar cartilage with 
frequent episodes of "locking," pain, and effusion into the 
joint.  38 C.F.R. § 4.71a, Code 5258 (1999).

In this case, on examination in July 1994, the veteran had 
some tenderness over the patella and crepitation with motion, 
but he had full range of motion of both knees and there was 
no instability or muscle atrophy.  On the more recent 
examination in December 1996 there was slight limitation of 
motion of the knees and evidence of pain on motion, but there 
was still no effusion or instability and there was no 
evidence of locking or giving away of the knee.  The 
objective findings on examinations do not demonstrate 
sufficient evidence of disability to justify the assignment 
of a rating in excess of 10 percent under the schedular 
standards.  The veteran has complaints of pain on motion and 
that pain is considered in establishing a rating in cases 
involving joints.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca.  
The Board has considered the veteran's contentions concerning 
pain, but concludes that in the absence of greater objective 
manifestations of present functional impairment, there is no 
basis for assigning a higher rating for disability of either 
knee in this case.

C.  Hearing Loss 

Service medical records reveal that the veteran was given an 
audioometric examination in conjunction with his separation 
examination.  On authorized audiological evaluation in March 
1993, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
20
15
20
LEFT
5
10
15
15
20

On VA examination in July 1994 the authorized audiological 
evaluation revealed pure tone thresholds, in decibels, as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
30
25
25
30
LEFT
35
40
40
35
45

Speech audiometry using the Maryland CNC word list revealed 
speech recognition ability of 92 percent in the right ear and 
of 96 percent in the left ear.  The diagnosis was 
sensorineural hearing loss bilaterally.

On VA authorized audiological evaluation in December 1996, 
pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
30
30
30
LEFT
20
30
30
35
30

Speech audiometry using the Maryland CNC word list revealed 
speech recognition ability of 88 percent in each ear.  The 
diagnosis was sensorineural hearing loss and intermittent 
tinnitus bilaterally.

During his June 1997 hearing the veteran stated that his 
hearing loss caused difficulty when using a telephone.

Certain changes were made in the regulations regarding the 
rating of hearing impairment effective June 10, 1999.  When a 
law or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version more favorable to the 
veteran will apply. Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991).  The RO has not had the opportunity to evaluate the 
veteran's claim under the new regulations.  However, in this 
case, the Board believes that a remand to afford the RO an 
opportunity to review the veteran's claim is not necessary.

The pertinent regulations do not contain any substantive 
changes that affect this particular case, but include 
provisions that were already the practice of VA.  64 FR 
25202, May 11, 1999, codified at 38 C.F.R. § 4.85 (1999).  
The frequencies used for the evaluation of hearing loss, the 
percentage of speech discrimination used for the evaluation 
of hearing loss, and the tables used to determine the level 
of hearing impairment and the disability evaluation of each 
level of hearing impairment have not been changed.

Under the regulations in effect prior to June 10, 1999, the 
evaluations of bilateral defective hearing range from 
noncompensable to 100 percent and are based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies 1,000, 2,000, 3,000 and 
4,000 cycles per second.  To evaluate the degree of 
disability from bilateral service-connected defective 
hearing, the rating schedule establishes eleven auditory 
acuity levels designated from level I for essentially normal 
acuity through level XI for profound deafness.  38 C.F.R. §§ 
4.85, 4.87, Diagnostic Codes 6100 to 6110 (1998).

Under the regulations in effect from June 10, 1999, an 
examination for hearing impairment must be conducted by a 
state-licensed audiologist and must include a controlled 
speech discrimination test (Maryland CNC) and a pure tone 
audiometry test.  Examinations are to be conducted without 
the use of hearing aids.  To evaluate the degree of 
disability from defective hearing, the rating schedule 
establishes 11 auditory acuity levels from Level I for 
essentially normal acuity through Level XI for profound 
deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100 (1999).  
These are assigned based on a combination of the percent of 
speech discrimination and the pure tone threshold average, as 
contained in a series of tables within the regulations.  The 
pure tone threshold average is the sum of the pure tone 
thresholds at 1000, 2000, 3000, and 4000 Hertz, divided by 
four.  If impaired hearing is service-connected in only one 
ear, in order to determine the percentage evaluation from 
Table VII, the non-service-connected ear will be assigned a 
Roman Numeral designation for hearing impairment of I.  38 
C.F.R. § 4.85 (1999).

The veteran's bilateral hearing loss was rated in accordance 
with findings made upon examination in December 1996.  The 
only possible interpretation of this examination under the 
former and revised criteria is that the veteran's hearing 
loss is at level II, and that, therefore, a compensable 
rating is not warranted.  38 C.F.R. § 4.85, Code 6100 (1998); 
38 C.F.R. § 4.85 (1999).  The Board has also considered the 
additional provisions of 38 C.F.R. § 4.85(g) (pertaining to 
special monthly compensation) and 38 C.F.R. § 4.86 (providing 
alternative bases for evaluating exceptional patterns of 
hearing impairment, i.e., when the puretone threshold at the 
four specified frequencies is 55 decibels or more, or when 
the puretone threshold is 30 decibels or less at 1000 Hertz 
and 70 decibels or more at 2000 Hertz); however, there is no 
evidence to suggest that these provisions are applicable in 
this case.  Under these circumstances, there is no basis for 
awarding a compensable rating for the veteran's hearing 
impairment in this case.


ORDER

Service connection for headaches is denied.

A rating higher than 10 percent for lumbosacral strain with 
arthritis is denied.

A rating higher than 10 percent for chondromalacia of the 
left knee is denied.  

A rating higher than 10 percent for chondromalacia of the 
right knee is denied.  

A compensable rating for bilateral hearing loss is denied.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals



 

